Case 3:19-cv-01182-AVC Document 25-8 Filed 09/25/19 Page 1 of 2




                    EXHIBIT A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Case 3:19-cv-01182-AVC Document 25-8 Filed 09/25/19 Page 2 of 2




                                                                                                                                                                                                                    19.6250"                                                                                                                                                                                                                                   19.6875"                                                                                                                                            19.6875"                                                                                                  19.6250"                          1.5000"




                                                                                                                                                                                                                                                                                     SECS/HUMIDES - 16 GALLONS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2
           L'APPAREIL.
           L'UTILISATEUR DOIT LIRE LE MODE D'EMPLOI AVANT DE FAIRE FONCTIONNER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1/ ”
                 AVERTISSEMENT : POUR RÉDUIRE LE RISQUE DE BLESSURE,
                                                                                                                                                                                                                                                                                     ASPIRATEUR DE DÉCHETS                                                                                                                                                                                                                                                               2
           DEBE LEER EL MANUAL DE INSTRUCCIONES ANTES DE OPERAR EL PRODUCTO.
                ADVERTENCIA: PARA REDUCIR EL RIESGO DE LESIONES, EL USUARIO                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         6,4 cm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 CLEANING
           INSTRUCTION MANUAL BEFORE OPERATING PRODUCT.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  LOCKING HOSE   REAR BLOWER
                WARNING: TO REDUCE THE RISK OF INJURY, USER MUST READ
                                                                                                                                                                                                                                                                                                                     16 GALONES                                                                                                                                                                                                                                   TOOLS
                                                                                                                                                                                                                                                                                                                     LÍQUIDOS/SÓLIDOS DE
                                                                                                                                                                                       PEAK-HP                                 60.6 LITERS*
                                                                                                                                                                                                                                                                                                                     ASPIRADORA PARA
                                                                                                                                                                                               5.0                           16GAL*
9.8438"                                                                                                                                                                                   †                                                                                                            16 GALLON WET/DRY VAC


                                 WE BUILD PRIDE.™
                             WARRANTY
                                  LIMITED
                                  3 YEAR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ITEM • ARTÍCULO • ARTICLE - 1100285
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CMXEVBCPC1650
                         ™
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  CATALOG • CATALOGO • CATALOGUE - 94016


                                                                                                                                                                                                                                                                                                                                                                                                             ™                                                                                                                                                                                                                                                                                                                                             ™
                                                                                                                                                                                                                                                                                                                                                           3 YEAR                                                                                                                                                                                                                                                                                                                                                                       3 YEAR
                                                                                                                                                                                                                                                                                                                                                          LIMITED                                                                                                                                                                                                                                                                                                                                                                       LIMITED
                                                                                                                                                                                                                                                                                                                                                     WARRANTY                                                                                                                                                                                                                                                                                                                                                                           WARRANTY
                                                                                                                                                                                                                                                                                                                                                           WE BUILD PRIDE.™                                                                                                                                                                                                                                                                                                                                                             WE BUILD PRIDE.™




                              16GAL
                              60.6 LITERS
                                                                     *
                                                                     *
                                                                                  5.0
                                                                                 PEAK-HP
                                                                                                                †
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             16GAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             60.6 LITERS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5.0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              PEAK-HP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     †




                            16 GALLON WET/DRY VAC                                                                                                                                                                                                                                                                                                                    POSITIVE LOCK LID LATCHES
                                                                                                                                                                                                                                                                                                                                                                     SECURES LID TO TANK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             16 GALLON WET/DRY VAC
                                                                                                                                                                                                                                                                                                                                                                     TRABAS DE LA TAPA CIERRE POSITIVO

                            ASPIRADORA PARA                                                                                                                                                                                                                                                                                                                          SUJETA TAPA AL DEPÓSITO
                                                                                                                                                                                                                                                                                                                                                                     LOQUETS DU COUVERCLE À VERROUILLAGE POSITIF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ASPIRADORA PARA
                            LÍQUIDOS/SÓLIDOS DE                                                                                                                                                                                                                                                                                                                      FIXE LE COUVERCLE À LA CUVE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             LÍQUIDOS/SÓLIDOS DE
                            16 GALONES                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       16 GALONES
                                                                                                                                                                                                                                                                                                                                                                     LOCKING HOSE INLET
                                                                                                                                                                                                                                                                                                                                                                     ELIMINATES HOSE DISCONNECTS


                            ASPIRATEUR DE                                                                                                                                                                                                                                                                                                                            CERRANDO LA ENTRADA DE LA MANGUERA
                                                                                                                                                                                                                                                                                                                                                                     ELIMINA DESCONEXIONES DE LA MANGUERA                                                                                                                                                                                                                                                                                    ASPIRATEUR DE DÉCHETS
                            DÉCHETS                                                                                                                                                                                                                                                                                                                                  ADMISSION DE TUYAU VERROUILLABLE                                                                                                                                                                                                                                                                                        SECS/HUMIDES -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             16 GALLONS
                                                                                                                                                                                                                                                                                                                                                                     EMPÊCHE LE TUYAU DE SE DÉCONNECTER
22.8125"                    SECS/HUMIDES -
                            16 GALLONS                                                                                                                                                                                                                                                                                                                               TOOL STORAGE
                                                                                                                                                                                                                                                                                                                                                                     FOR QUICK CLEAN UPS
                                                                                                                                                                                                                                                                                                                                                                     ALMACENAMIENTO DE HERRAMIENTAS
                                                                                                                                                                                                                                                                                                                                                                     PARA LIMPIEZAS RÁPIDAS
                                                                                                                                                                                                                                                                                                                                                                     RANGEMENT DES OUTILS
                                                                                                                                                                                                                                                                                                                                                                     POUR UN NETTOYAGE RAPIDE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             LOCKING HOSE      REAR BLOWER


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2   1/ ”
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                6,4 cm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CLEANING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TOOLS




                                                                                                                                                                                                                                                                                                                                                                     TANK DRAIN
                                                                                                                                                                                                                                                                                                                                                                     EASILY EMPTY LIQUID WASTE FROM TANK
                                       REPLACEMENT FILTERS • RECAMBIO DE FILTROS
                                                FILTRES DE RECHANGE                                                                                                                                                                                                                                                                                                  DESAGÜE DEL DEPÓSITO
                                                                                                                                                                                                                                                                                                                                                                     VACIADO FÁCIL DE RESIDUOS LÍQUIDOS DEL DEPÓSITO
                                       LG                           Cartridge Filter
                                                                    Filtro de cartucho
                                                                                           LG                    Foam Sleeve
                                                                                                                 Funda de espuma
                                                                    Filtre à cartouche                           Manchon de mousse                                                                                                                                                                                                                                   VIDANGE DE LA CUVEE
                                                                    #9704                                        #64911
                                                                                                                                                                                           ™
                                                                                                                                                                                                                                                                                                                                                                     POUR VIDANGER FACILEMENT LES DÉCHETS LIQUIDES DE LA CUVE

                                SPECIFICATIONS • ESPECIFICACIONES • SPÉCIFICATIONS
                              Tank Capacity • Capacidad del depósito •Capacité de la cuve                                           16 Gallons*
                              Peak Horsepower • Potencia máxima • Puissance maximale                                                        5.0 †
                              Sealed Pressure • Presión hermética • Pression scellée                                                        60”
                              CFM • CFM • PCM                                                                                                115
                              Air Watts • Vatios aire • Air Watts                                                                           240
                                                                                                                                                      3 YEAR                                                                                     CRAFTSMAN®
                                                                                                                                                      LIMITED           If a product fails to perform due to defects in material or              is a registered trademark of Stanley Black & Decker, Inc., used under license.
                              Amps • Amperios • Ampères                                                                                      10A     WARRANTY           workmanship, we will repair or replace it. Proof of purchase required.   es una marca registrada de Stanley Black & Decker, Inc., utilizada bajo licencia.
                              Hose Length & Diameter • Longitud y diámetro de la manguera                                                                               90 Day Satisfaction Guarantee. See CRAFTSMAN.com or call                 est une marque déposée de Stanley Black & Decker, Inc., utilisée sous licence.
                              Longueur et diamètre du tuyau                                                      7’ (213.4 cm) x 2 1/2” (17.8 cm)                       888-331-4569 for details.                                                © 2018 CRAFTSMAN
                                                                                                                                                                        Si el producto no funciona correctamente debido a defectos en el                                                                                                                                                                         MADE IN U.S.A. OF U.S.
                              Weight • Peso • Poids                                                                                    20.2 lbs.    material o mano de obra, lo repararemos o reemplazaremos. Se requiere un comprobante         Product manufactured by:                                                            For product, service or warranty information contact us at:              AND GLOBAL COMPONENTS
                                INCLUDES                            • CMXEVBC PC1650 Vac, Hose, Utility Nozzle, Tool Holder, Cartridge Filter,      de compra. Garantía de satisfacción por 90 días. Para más información visite
                                                                                                                                                    CRAFTSMAN.com o llame al 888-331-4569.
                                                                                                                                                                                                                                                 Producto fabricado por:                                                             Para obtener información sobre el producto, el mantenimiento o la           HECHO EN E.U.A. CON
                                 INCLUYE                              Foam Sleeve
                                                                                                                                                    En cas de défaut de matériau ou de fabrication entraînant un dysfonctionnement du
                                                                                                                                                                                                                                                 Produit fabriqué par:                                                               garantía, comuníquese con nosotros en:                                    COMPONENTES DE E.U.A.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CMXEVBCPC1650
                                                                    • Aspiradora CMXEVBC PC1650, Manguera, Boquilla utilitaria, Sujetador de                                                                                                                                                                                                                                                                  Y COMPONENTES GLOBALES
                               COMPREND                               herramientas, Filtro de cartucho, Funda de espuma                             produit, ce dernier sera réparé ou remplacé. Une preuve d’achat est requise. Garantie de     Shop-Vac® Corporation                                                               Pour obtenir de l'information sur les produits, les réparations ou la
                                                                                                                                                    satisfaction de 90 jours. Rendez-vous sur CRAFTSMAN.com ou composez le 888 331-4569                                                                                              garantie, prière de nous contacter au :                                 FABRIQUÉ AUX É.-U. AVEC DES
                             CMXEVBCPC1650                          • Aspirateur CMXEVBC PC1650, Tuyau, Tête d'aspiration à usages
                                                                      multiples, Porte-outils, Filtre à cartouche, Manchon de mousse                pour obtenir plus de détails.                                                                2323 Reach Road, Williamsport, PA 17701
                                                                                                                                                                                                                                                 U.S. & Canada Only • É.-U. et Canada seulement
                                                                                                                                                                                                                                                                                                                                                                                                              COMPOSANTS AMÉRICAINS
                                                                                                                                                                                                                                                                                                                                     CRAFTSMAN.com • 888-331-4569                                                  ET UNIVERSELS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  61709-73
                                                                                                                                                                                               2        26282 94016                                 0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CARTON NUMBER: 61709-73                                           JOB NUMBER: 36503                 CARTON PRINTING SPECIFICATIONS:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              INSIDE DIMENSIONS: 19.5”(LENGTH) X 19.5”(WIDTH) X 22.5”(HEIGHT)                                     COLORS: SV #401 BLACK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ARTWORK IS CREATED AT 100%                                                                          MATERIAL SUBSTRATE: KRAFT CARTON - RSC T&B, 250# C FLUTE or 40 ECT
                                                                                                                                                                                                                                                                                                                                                                                                                                           CARTON MECHANICAL SPECIFICATIONS   FOR COLOR MATCHING, REFER TO PRINT CARD ON FILE WITH SV QUALITY CONTROL.                            PRINTING PROCESS: Flexo offset
